Title: From John Adams to Edmund Jenings, 28 March 1780
From: Adams, John
To: Jenings, Edmund


     
      Dear Sir
      Paris March 28th. 1780
     
     I am almost ashamed to acknowledge, after ten days, the receipt of your favor of the 18th, and to thank You for the pains You have taken in searching the Treaties for Examples of Subsidies.
     I had understood that the House of Austria, altho’ one of the most powerful in Europe, and the constant Rival of that of Bourbon, not being a maritime and commercial Power, had always occasion for Money, to pay and support their Troops in Time of War, and that She had in many former Wars, derived Subsidies for these purposes from England, and in the last War from France. It is very possible it might be by secret Convention. You mention a Collection of Treaties: I should be obliged to You for the Title and Description of that Work at large.
     I believe the News you mention, of the English having further unmerited Success, is premature.
     I have this day been to Mr. Lee’s Lodgings and got the Maps, and a small Bundle for You; both of which shall wait your Orders.
     I am sorry that Motions relative to America are left to Mr. Hartley, whose plans never make any great fortune in the House. Whenever there shall be, a serious Intention, of doing any thing to purpose, Mr. Hartley will not be the Man to make the Motion. Some other more illustrious, able and decided Character will have the honor of it. His Dispositions and Intentions seem to be good: but so small a Pebble, never spreads a great Circle, where it falls.
     I have a Letter from Spain, the 15th by which it appears, that Mr. Jay was expected to be at Madrid, by that day, as Mr. Charmichael and some other Gentlemen were going out to meet him at Aranjuez seven Leagues from Madrid. Same Letter informs, that an Armament is preparing at Cadiz equal to that at Brest, and conjectured to be for the same destination.
     I can do no more than acknowledge the Receipt of your other favor of the 19th. and agree with You in Opinion, that the Dutch will be brought to the Necessity of taking some part, in this War, which is rendered still clearer by the British Ambassador’s Memorial to the States General the 21st. of this Month, as well as by the Condemnation of the Dutch Prizes. The English seem to consider their Ruin as already compleat, and to think it quite indifferent what they do. Plunder and Rapine are their only Objects at present. If they can get any thing, any how, right or wrong, well—they can loose nothing. This is the Principle of their Councils, if there is any.
     There is a Briton, of High Rank and Office now in Paris, who, in a late Conversation with a Dutchmen, told him, that his Country would declare War against Holland before next October. We are ruined, says he, that is plain. As to the Americans, it is certain they will have their Independence. But God d—n them, why should they wish to rip up our Belly, the Belly of their Mother? I should have answered, why did the Mother pluck the Nipple from the boneless Gums, even when the Infant was smiling in her Face, and dash the Brains out?
     Mr. Laurens is not arrived, when he does, I shall certainly have the Honor and pleasure of bringing to the Knowledge of each other, two so good Men, as him and Mr. Jennings.
     I have made some Enquiry after the Book, addressed to the Princes of Europe, and recommending our Interests to them: but can hear nothing of it.
     I hope to see your particular Address to the Dutch. I am sure it must be good. They must be addressed and must arouse themselves, or they will be undone. There is Vengeance preparing for them, by those whose ruling Passion is Revenge and Plunder.
     What will be the Consequence, and what is the design, in the Abolition of the Board of Trade? It is true it has done all the Mischief—it was the Engine of Bernard, Hutchinson, Paxton and all the Bout-de-Feu’s, that first kindled the Blaze. Do they mean to express Resentment at it, and confess that the Plantations are lost?
     
      I am, with great Affection, Sir, your most obedient humble Servant,
      John Adams
     
    